*37OPINION.
GREen :
Although the question here relates to inventories, it resolves itself into a question of fact as to the market value on December 31, 1920, of certain goods purchased in Germany. We have found that this market value was $3,769.02. We turn now to the effect that such a finding will have on the deficiencies determined by the respondent.
The respondent determined the deficiency for 1920 on the basis of a total closing inventory for that year of $135,712.95 and a net income of $39,623.68. We find that the correct inventory is $116,707.75, which results in a correct net income for 1920 of $20,618.48.
The respondent determined the deficiency for 1921 on the basis of a total opening inventory for that year of $119,422.62 and a net income of $7,974.87. We find that the correct inventory is $116,707.75, which results in a correct net income for 1921 of $10,689.74.
The deficiencies should be redetermined in accordance with the above opinion.

Judgment will be entered wider Buie SO.